DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 2015/0330685) in view of Yoshimi (US 2009/0025406) and Sata (US 2020/0200457).
	As to claims 1 and 7, Goel teaches an HVAC system comprising:
	an evaporator coil 518;
	a compressor 506A fluidly coupled to evaporator 518;
	a condenser coil 512 fluidly coupled to the compressor 506A, the condenser coil 512 comprising a condenser circuit (labeled “FIRST PASS” in Fig. 8) fluidly coupled between a discharge line 508 and an exit manifold 808, and a sub-cool circuit (labeled “SECOND PASS” in Fig. 8; see paragraph 121) fluidly coupled between the exit manifold 808 and a liquid line 514; and
	an HVAC controller 505. 

	As to claims 2 and 9, Goel, as modified, does not explicitly teach generating an alert as claimed. However, Yoshimi teaches generating an alert response to a change in the temperature difference (paragraph 174). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Goel to 
	As to claims 3 and 10, Goel teaches a refrigerant reservoir 1102 fluidly coupled to the exit manifold 808 (Fig. 11).
	As to claims 4 and 11, Goel teaches a first valve 1110 disposed between the refrigerant reservoir 1102 and the exit manifold 808 and a second valve 1118 disposed between the reservoir 1110 and a suction line 1112 (Fig. 11, note that if a lower pressure exists in manifold 808 that line 1112 will act as a suction line to draw gaseous refrigerant into the manifold 808).
	As to claims 5 and 12, Goel teaches the valves 1110 and 1118 operatively connected to controller 505 (paragraph 148).
	As to claim 8, Goel teaches a plurality of condenser circuits 804/806. 
	
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goel in view of Yoshimi and Sata as applied to claim 5 above, and further in view of Douglas (US 2008/0011003).
	As to claims 6 and 13, Goel, as modified, does not explicitly teach that the controller 505 is configured to add/remove refrigerant via the valves 1110/1118 responsive to a change in the temperature difference. However, Douglas teaches opening and closing valves to automatically add or remove refrigerant to a circuit based on a determined degree of subcooling (paragraphs 23-24). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to . 

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goel in view of Yoshimi, Sata, Douglas, and Berg (US 2015/0267951).
	As to claim 14, Goel, as modified and discussed in the rejections above,  teaches method of charge management in an HVAC system including determining a temperature difference across a sub-cool circuit (Yoshimi; paragraph 136) and adding refrigerant to the circuit to gather info and make responsive control decisions (paragraph 273). The modified apparatus does not include assessing with the controller 505 whether the added charge causes the temperature difference to increase or decrease, and responsive to an increase adding additional refrigerant and responsive to a decrease removing refrigerant.	
	However, Berg teaches that if a subcooling value becomes closer to a target value after refrigerant charge is increased, then additional refrigerant should be added, and if the subcooling value becomes further from a target value after refrigerant charge is increased, then refrigerant should be removed (paragraph 58). As an illustration of the operation of Berg, the following example can be considered wherein a current subcooling value (which is evaluated as the measured temperature difference in the modified apparatus of Goel, as discussed above) is measured at 5 degrees and the target is 7 degrees. Based on the teaching of Berg, if increasing refrigerant charge 
	In view of the teaching of Berg, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the operation of Goel to be performed in the manner as claimed in order to ensure that a proper charge amount is maintained to maximize system efficiency. 
	As to claims 15-17, the modified apparatus teaches the limitations of the claims as discussed in the rejections above.
	As to claims 18-20, Yoshimi teaches a visual alert transmitted to a warning display 9, which is considered to be a communication/monitoring device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763